Citation Nr: 0713838	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  06-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for deviated septum 
right and left, to include as secondary to dental trauma.

2.  Entitlement to service connection for a breathing 
disorder, to include as secondary to dental trauma.

3.  Entitlement to service connection for anxiety and 
depression, to include as secondary to dental trauma.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a speech 
impediment, to include as secondary to dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1945 to June 1947.  
Initially, the Board of Veterans' Appeals (Board) notes that 
while the record permits the reopening of the claim for 
service connection for speech impediment, to include as 
secondary to dental trauma, it finds that additional 
development is warranted with respect to this issue and the 
remaining claims for service connection for deviated septum 
right and left, a breathing disorder, and anxiety and 
depression, to include as secondary to dental trauma.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a speech impediment 
was denied by a July 1979 Board decision.  

2.  The evidence submitted since the July 1979 Board decision 
pertinent to the claim for service connection for a speech 
impediment was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1979 Board decision which denied a claim for 
service connection for a speech impediment is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the 
July 1979 Board decision and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA), and that since it has 
determined that the evidence supports the reopening of the 
veteran's claim, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the veteran.  In 
addition, now that the claim is reopened, it and the 
remaining issues on appeal are being remanded for further 
development.  

The record reflects that the original claim for service 
connection for a speech impediment was denied by the Board in 
a July 1979 decision, at which time the Board found that 
there was no evidence that the veteran's service-connected 
dental disorder resulted in missing teeth that were 
irreplaceable or in the loss of the body of the bone other 
than through natural absorption, and no evidence that the 
claimed speech impediment resulted from a separate organic 
disability apart from the service-connected dental disorder.  
As such, his claim for a speech impediment may only be 
reopened if new and material evidence is submitted.

Based on the grounds stated for the denial of the claim in 
the July 1979 Board decision, new and material evidence would 
consist of medical evidence of irreplaceable missing teeth, 
loss of the body of bone other than through natural 
absorption, or separate organic disability apart from the 
veteran's service-connected dental disorder.

In this regard, additional evidence received since the July 
1979 Board decision includes additional Department of 
Veterans Affairs (VA) and private treatment and evaluation 
records.  Most importantly, while these records include an 
October 2002 


VA examiner's opinion that the veteran did not sustain nerve 
damage resulting in perioral numbness of the face secondary 
to a motor vehicle accident in the service, it also includes 
April and July 2003 private physicians' statements which 
opine that complaints of perioral numbness were related to 
facial injury that occurred as a result of the veteran's in-
service motor vehicle accident in 1945, and consistent with 
damage to the fifth (trigeminal) nerve.  Thus, giving the 
benefit of the doubt, the Board finds that there is now 
evidence of neurological disability that may be linked to the 
veteran's motor vehicle accident during the service.

Consequently, with respect to the claim for service 
connection for a speech impediment, the Board finds that the 
April and July 2003 opinions were not previously submitted, 
relate to an unestablished fact necessary to substantiate the 
claim, are neither cumulative nor redundant, and raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that the claim for service 
connection for a speech impediment is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for speech impediment, to include as 
secondary to dental trauma, is reopened.


REMAND

Having determined that additional evidence requires the 
reopening of the claim for service connection for a speech 
impediment, the Board also finds that further development is 
now warranted as to this and his remaining claims.  More 
specifically, the Board notes that while the October 2002 VA 
examiner concluded that there was no evidence of nerve 
damage, private physicians have subsequently disagreed, and 
have further suggested a link between damage to the fifth 
(trigeminal) nerve and the injuries the veteran sustained as 
a result of his motor vehicle accident in 1945.  
Consequently, the Board finds that the veteran should be 


afforded a new neurological examination and opinion as to 
whether it is at least as likely as not that any current 
cranial nerve damage is related to the veteran's in-service 
motor vehicle accident.  As for the veteran's other claims, 
since medical treatment records also reflect findings and/or 
diagnoses of a general anxiety disorder, anxiety state, and 
deviated nasal septum, the Board finds that the veteran's 
remaining claims should also be remanded so the veteran can 
be furnished with appropriate VA examinations and opinions as 
to whether it is at least as likely as not that any current 
psychiatric disorder, breathing disorder, and the veteran's 
deviated septum are related to the veteran's in-service motor 
vehicle accident.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
an appropriate VA neurological 
examination to determine the nature and 
etiology of any cranial nerve damage.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not (50 percent 
probability or more) that any current 
cranial nerve damage is related to the 
veteran's in-service motor vehicle 
accident in 1945.  

2.  The veteran should be provided with 
an appropriate VA examination to 
determine the nature and etiology of 
any current breathing disorder and the 
veteran's deviated septum right and 
left.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not (50 percent 
probability or more) 


that any current upper respiratory 
disability and the veteran's deviated 
septum are related to the veteran's in-
service motor vehicle accident in 1945.  

3.  The veteran should be provided with 
an appropriate VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that any current psychiatric 
disorder is related to the veteran's 
in-service motor vehicle accident in 
1945.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


